USCA4 Appeal: 22-6142      Doc: 13         Filed: 07/26/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6142


        DEANDRE DUNSTON,

                            Plaintiff - Appellant,

                     v.

        MARY TAYLOR, Charge Nurse with Well Path Health Care; NURSE WALL,
        Charge Nurse with Corizon Health Care; A. BOYD, HSA of Well Path Health Care
        & Corizon Health Care,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Henry E. Hudson, Senior District Judge. (3:21-cv-00692-HEH-EWH)


        Submitted: July 21, 2022                                          Decided: July 26, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        DeAndre Dunston, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6142         Doc: 13       Filed: 07/26/2022      Pg: 2 of 2




        PER CURIAM:

               DeAndre Dunston, a Virginia inmate, appeals the district court’s order dismissing

        without prejudice his 42 U.S.C. § 1983 action for failure to comply with the court’s earlier

        order directing Dunston to submit an in forma pauperis affidavit and a collection of fees

        form within 30 days. On appeal, we confine our review to the issues raised in the informal

        brief. See 4th Cir. R. 34(b). Because Dunston’s informal briefs do not challenge the basis

        for the district court’s disposition, he has forfeited appellate review of the court’s order.

        See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

        important document; under Fourth Circuit rules, our review is limited to issues preserved

        in that brief.”).

               Accordingly, we affirm the district court’s order. * We also deny Dunston’s motion

        to appoint counsel. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         AFFIRMED




               *
                 We observe that a separate ground for affirmance exists: Dunston has pending in
        the same district court another § 1983 lawsuit alleging the same claims against the same
        defendants. Dunston v. Taylor, No. 3:20-cv-00727-HEH-EWH (E.D. Va.). Dunston
        initiated the instant action after noting an appeal from the district court’s dismissal without
        prejudice of that lawsuit. This court ultimately vacated the district court’s dismissal and
        remanded for further proceedings in that lawsuit. Dunston v. Taylor, No. 21-7531, 2022
        WL 605631, at *1 (4th Cir. Mar. 1, 2022) (unpublished).

                                                      2